Report of Independent Registered Public Accounting Firm on Schedules The Board of Directors and Stockholder Principal Life Insurance Company We have audited the consolidated financial statements of Principal Life Insurance Company (the Company) as of December 31, 2009 and 2008, and for each of the three years in the period ended December 31, 2009, and have issued our report thereon dated March 15, 2010. Our audits included the financial statement schedules listed in Item 26(o) of the Registration Statement of this Form N-6. These schedules are the responsibility of the Companys management. Our responsibility is to express an opinion based on our audits. In our opinion, the financial statement schedules referred to above, when considered in relation to the basic financial statements taken as a whole, present fairly in all material respects the information set forth therein. As discussed in Note 1 to the consolidated financial statements, in response to new accounting standards, the Company changed its methods of accounting for other-than-temporary impairments on debt securities and for the treatment of noncontrolling interests effective January 1, 2009, and for the accounting for its pension and other postretirement benefits effective January 1, 2008. /s/ Ernst & Young, LLP Des Moines, Iowa March 15, 2010 Principal Life Insurance Company Schedule I - Summary of Investments - Other than Investments in Related Parties As of December 31, 2009 Amount at Which Shown in the Statement of Type of investment Cost Value Financial Position (in millions) Fixed maturities, available-for-sale: U.S. Treasury securities and obligations of U.S. Government corporations and agencies $ 530.4 $ 538.6 $ 538.6 States, municipalities and political subdivisions 2,008.7 2,048.6 2,048.6 Non-U.S governments 421.1 462.4 462.4 Public utilities 3,723.2 3,881.2 3,881.2 Redeemable preferred 108.0 99.5 99.5 All other corporate bonds 26,761.4 26,786.3 26,786.3 Residential mortgage-backed securities 3,019.1 3,101.3 3,101.3 Commercial mortgage-backed securities 4,898.0 3,599.7 3,599.7 Collaterialized debt obligations 607.5 369.6 369.6 Other debt obligations 2,900.2 2,631.2 2,631.2 Total fixed maturities, available for sale 44,977.6 43,518.4 43,518.4 Fixed maturities, trading 484.8 484.8 484.8 Equity securities, available-for-sale Common stocks: Banks, trust and insurance companies 12.2 18.9 18.9 Industrial, miscellaneous and all other 7.7 12.7 12.7 Non-redeemable preferred stock 210.0 180.1 180.1 Total equity securities, available-for-sale 229.9 211.7 211.7 Equity securities, trading 177.2 177.2 177.2 Mortgage loans 11,411.7 XXXX 11,250.5 Real estate, net: Real estate acquired in satisfaction of debt 101.1 XXXX 101.1 Other real estate 921.1 XXXX 921.1 Policy loans 881.3 XXXX 881.3 Other investments 1,400.5 XXXX 1,398.5 Total investments $ 60,585.2 XXXX $ 58,944.6 Principal Life Insurance Company Schedule III - Supplementary Insurance Information As of December 31, 2009 and 2008 and for each of the years ended December 31, 2009, 2008 and 2007 Amortization Deferred Future Contractholder Benefits, of Deferred Policy Policy and other Net claims and Policy Other Acquisition Benefits policyholder Premium investment settlement Acquisition operating Costs and claims funds revenue income expenses Costs expenses (in millions) December 31, 2009 U.S. Asset Accumulation $ 1,552.1 $ 8,274.1 $ 36,398.9 $ 247.2 $ 2,490.7 $ 2,185.1 $ 54.0 $ 693.6 Global Asset Management - 9.4 - - 336.3 Life & Health Insurance 1,902.7 7,668.3 4,162.5 3,257.2 643.7 2,832.4 39.9 908.5 Corporate - 2.0 (257.0) 7.1 44.4 (11.6) - (57.2) Principal Life Insurance Compan $ 3,454.8 $ 15,944.4 $ 40,304.4 $ 3,511.5 $ 3,188.2 $ 5,005.9 $ 93.9 $ 1,881.2 December 31, 2008 U.S. Asset Accumulation $ 1,837.3 $ 8,344.8 $ 39,983.6 $ 523.2 $ 2,776.5 $ 2,723.2 $ 243.1 $ 775.4 Global Asset Management - (18.4) - - 413.7 Life & Health Insurance 2,132.8 7,626.9 3,833.3 3,476.1 669.1 2,921.8 131.9 964.1 Corporate - 2.5 (252.0) 5.8 44.8 (11.0) - (182.5) Principal Life Insurance Compan $ 3,970.1 $ 15,974.2 $ 43,564.9 $ 4,005.1 $ 3,472.0 $ 5,634.0 $ 375.0 $ 1,970.7 December 31, 2007 U.S. Asset Accumulation $ 710.8 $ 2,732.9 $ 2,807.7 $ 255.0 $ 798.0 Global Asset Management - 33.6 - - 387.8 Life & Health Insurance 3,671.6 689.1 3,111.4 96.4 1,011.4 Corporate 5.3 96.9 (10.5) - (107.5) Principal Life Insurance Compan $ 4,387.7 $ 3,552.5 $ 5,908.6 $ 351.4 $ 2,089.7 Life insurance inforce Schedule IV - Reinsurance As of December 31, 2009, 2008 and 2007 and for each of the years then ended Percentage Ceded to Assumed of amount Gross Other from Other Assumed to Amount Companies Companies Net Amount Net (in millions) December 31, 2009 Life insurance inforce $ 235,972.9 $ 75,627.7 $ 2,328.2 $ 162,673.4 1.4% Premiums: Life insurance $ 1,149.9 $ 139.9 $ 5.2 $ 1,015.2 0.5% Accident and health insurance 2,658.0 161.7 - 2,496.3 0.0% Total $ 3,807.9 $ 301.6 $ 5.2 $ 3,511.5 0.1% December 31, 2008 Life insurance inforce $ 242,356.4 $ 70,463.9 $ 2,593.2 $ 174,485.7 1.5% Premiums: Life insurance 1,470.9 121.1 9.8 1,359.6 0.7% Accident and health insurance 2,819.6 174.0 (0.1) 2,645.5 0.0% Total $ 4,290.5 $ 295.1 $ 9.7 $ 4,005.1 0.2% December 31, 2007 Life insurance inforce $ 238,424.2 $ 61,442.3 $ 2,823.5 $ 179,805.4 1.6% Premiums: Life insurance $ 1,528.0 $ 107.9 $ 160.1 $ 1,580.2 10.1% Accident and health insurance 2,976.4 168.8 (0.1) 2,807.5 0.0% Total $ 4,504.4 $ 276.7 $ 160.0 $ 4,387.7 3.6%
